224 Ga. 746 (1968)
164 S.E.2d 726
DODD
v.
DODD.
24886.
Supreme Court of Georgia.
Argued October 14, 1968.
Decided November 7, 1968.
Wallace, Wallace & Driebe, Howard P. Wallace, for appellant.
Beck, Goddard, Owen & Smalley, John H. Goddard, Jr., Stephen Squires, for appellee.
UNDERCOFLER, Justice.
This is an appeal from the denial of a motion to set aside a divorce decree. The sole issue is whether the trial court erred in hearing the divorce case without a jury when the appellant had on file at the time of trial a written demand for a jury trial. The certificate of the trial judge shows that appellant's counsel stated in open court that he was withdrawing his demand for trial by jury and would allow the case to be tried and determined by the judge *747 without the intervention of a jury. Appellant's counsel was present at the time of the trial. These facts are admitted by appellant's counsel. Held:
"One cannot complain of a judgment, order, or ruling that his own procedure or conduct procured or aided in causing." Henley v. Henley, 217 Ga. 612 (124 SE2d 86). Compare McLarin v. McLarin, 224 Ga. 675. The contention of appellant that the written demand for a jury trial cannot be withdrawn orally in open court is therefore without merit.
Judgment affirmed. All the Justices concur.